Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites “the sidewalls defining at least one trough…” in lines 7 and 10. It is not clear if these are different or the same trough. Also, line 10 recites “wherein sidewalls of the…” where it is not clear if this is the same or different “sidewalls” as recited in line 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 5,776,533 -cited in IDS filed 12/23/21) in view of Bufton (US 2015/0320072 -cited in IDS filed 12/23/21).
Regarding Claim 1, Okamoto discloses a method of extruding a butter stick, comprising: feeding butter into an extruder (see Fig. 7 and Col. 5, Ln. 57 to Col. 6, Ln 6; Col. 6, Ln. 7-11), the extruder comprising a die (extrusion die 4), the die defining an extrusion aperture (outer frame 1) for producing a butter extrudate having a plurality of portions successively connected lengthwise to an adjacent portion by a connecting bridge (Fig. 16), wherein the die opening comprises teeth that define sidewalls of the successively connected portions (partition frame 3, Fig. 14), the sidewalls defining at least one trough between each portion (wide groove 22, see Fig. 16); and 
cutting the extrudate to form the extruded butter stick product having a plurality of portions (Col 3. Ln. 47-51), 
wherein each connecting bridge of the butter stick product defines a fulcrum for breaking a portion from the butter stick such that each portion of the butter stick can be individually separated from the butter stick (“readily divided along the precuts…”, Col. 7, Ln. 40-42).
 Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is at least 15% and up to 50% of the total height of the butter stick. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 16), and it can also be construed that Fig. 16 is within the range of 15% to 50% based on the relative heights of the bridge to the portioned butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as fulcrum to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see Abstract). Bufton also discloses having at least four portions (Fig. 4) each connected by a connecting bridge 8 which may have a height ranging of 5% to 75% relative to the product portion (paragraph 19). 
Since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to modify the height of the connecting portion for the purpose of providing butter portion that is sufficiently separable.  
Regarding Claim 2, Okamoto further teaches wherein the teeth define a point having an angle of about 90 degrees (see groove 22, Fig. 16). 
Regarding Claim 3, Okamoto discloses a method of extruding a butter stick, comprising: feeding butter into an extruder (see Fig. 7 and Col. 5, Ln. 57 to Col. 6, Ln 6; Col. 6, Ln. 7-11), the extruder comprising a die (extrusion die 4), the die defining a die opening (outer frame 1) for producing a butter extrudate having a plurality of portions successively connected lengthwise to an adjacent portion by a connecting bridge (Fig. 16), wherein the die opening comprises teeth that define sidewalls of the successively connected portions (partition frame 3, Fig. 14), the sidewalls defining at least one trough between each portion (wide groove 22, see Fig. 16); and 
cutting the extrudate to form the extruded butter stick product having a plurality of portions (Col 3. Ln. 47-51), 
wherein each connecting bridge of the butter stick product defines at least one trough leading to the connecting bridge (groove 22, Fig. 16), the trough providing guide for cutting the butter stick between two successively connected portions such that a portion of the butter stick can be cut from the butter stick at a connecting bridge (see split 20, Fig. 16, also see Col. 7, Ln. 40-42). 
Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is at least 20% and up to 90% of the total height of the butter stick. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 16), and it can also be construed that Fig. 16 is within the range of 20% to 90% based on the relative heights of the bridge to the portioned butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as fulcrum to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see Abstract). Bufton also discloses having at least four portions (Fig. 4) each connected by a connecting bridge 8 which may have a height ranging of 5% to 75% relative to the product portion (paragraph 19). 
Since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to modify the height of the connecting portion for the purpose of providing butter portion that is sufficiently separable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792